DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-4 are objected to because of the following informalities:  Claim 1 recites, “each first control switch unit” in line 5, which should be recited to have proper antecedent basis.  Appropriate correction is required.
Claim 1 recites, “an auxiliary switch unit” in lines 5-6, which should be corrected to have proper antecedent basis. Claim 2-4 depend from objected Claim 1. Appropriate correction is required.
	Claim 1 recites, “the first control switch unit” in line 6, which should be recited to have proper antecedent basis.  Appropriate correction is required.
Claim 1 recites, “an auxiliary switch unit” in line 10, which should be corrected to have proper antecedent basis. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (CN111511600, IDS Document, US Patent 11,251,790 is used for reference) in view of Ogawa et al. (US 2020/0307396).
Regarding Claim 1, Kwon et al. (CN111511600, IDS Document, US Patent 11,251,790 is used for reference) discloses a safety protection circuit (Figures 1-10), comprising: 
an auxiliary switch unit (comprising 1120, Figures 7-10, also see Figures 4-6 with corresponding elements), in association with N first control switch units (comprising1220, 1210, Figures 7-10), wherein the first control switch unit are arranged on power transmission lines of a battery (1220, 1210 arranged on power transmission path of battery 1500, Figures 7-10), and N is an integer greater than or equal to 2 (N is 2, Figures 7-10); 
a semiconductor switch unit (comprising 1130, 1110, Figures 7-10), connected to the N first control switch units via the auxiliary switch unit corresponding to the first control switch unit (Figures 7-10); 
a control module (comprising 1300, Figures 7-10), configured to receive a target control instruction (instruction/communication to 1300 from 1700, and BMU, Figure 10); 
enter a target stage, in response to the target control instruction (control load side in response to instruction/communication to 1300 from 1700, and BMU, Figure 10); and 
in the target stage, control an auxiliary switch unit corresponding to a target switch unit of the N first control switch units to be in a first on-off state (controlling 1120 by ON/OFF control signal for the control switch units 1220, 1210 to be in a first on/off state to provide charge to the load side 1600, Figures 8A-8E), and control the semiconductor switch unit to be in a second on-off state (controlling 1130, 1110 by ON/OFF control signal to be in a second ON/OFF state, Figures 8A-8E), wherein the target stage comprises a pre-charging stage corresponding to the target switch unit (pre-charging stage via 1220, 1210 closed/on for pre-charging capacitor in 1600, Figures 8B-8D) and/or a switching stage during which an on-off state of the target switch unit is switched (1220 closed/on, 1210 open/off for pre-charging capacitor in 1600, Figures 8A,8E); 
under a condition that the target stage comprises the pre-charging stage, the first on-off state is a continuous on state (Figures 8B-8D) and the second on-off state is an intermittent on state (Figures 8B-8D); and 
under a condition that the target stage comprises the switching stage, the first on-off state is the continuous on state (1220, 1210 continuous on, Figures 8B-8D) and the second on-off state is the continuous on state (1110/1130 continuous on state, Figures 8A-8E).
Kwon does not disclose additional auxiliary switch unit to have N auxiliary switch units, in a one-to-one association with the N first control switch units, and the connection of the semiconductor switch unit being via an auxiliary switch unit corresponding to the first control switch unit.
Ogawa discloses a safety protection circuit (Figures 1-3), comprising:
N auxiliary switch units (comprising 61, 62, Figure 1), in a one-to-one association with N first control switch units (comprising 41, 42, 43), wherein the N first control switch units are arranged on power transmission lines of a battery (41-43 arranged on power transmission path of battery 10, Figure 1), and N is an integer greater than or equal to 2 (N is 2, Figure 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the safety protection circuit of Kwon,  additional auxiliary switch unit as taught by Ogawa, to provide an auxiliary switch unit path for each of the control switch units to increase the operational efficiency of the circuit.
Regarding Claim 2, combination of Kwon and Ogawa discloses the circuit of Claim 1, wherein the N auxiliary switch units are mechanical switches (switches 61, 62 in Figure 1 of Ogawa in the combination).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (CN111511600, IDS Document, US Patent 11,251,790 is used for reference) in view of Ogawa et al. (US 2020/0307396) and Mori (US 4,922,365).
Regarding Claim 3, combination of Kwon and Ogawa does not specifically disclose the circuit of Claim 1, wherein the circuit further comprises: a buffer protection module, connected in parallel with the semiconductor switch unit. Mori discloses a semiconductor switch unit connected to a battery and a load comprising a buffer protection module, connected in parallel with the semiconductor switch unit (module comprising 61, 62, connected across semiconductor switch unit 2, Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the combination of Kwon and Ogawa, a buffer protection module as taught by Mori, to protect the semiconductor switch unit from overvoltage.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (CN111511600, IDS Document, US Patent 11,251,790  is used for reference) in view of Ogawa et al. (US 2020/0307396) and Zhang et al. (US 2021/0097785).
Regarding Claim 4, combination of Kwon and Ogawa discloses the circuit of Claim 1, wherein 
the power transmission lines of the battery comprise positive power transmission lines of the battery and/or negative power transmission lines of the battery (transmission lines connected to positive terminal and to the negative terminal of battery 1500, Figures 7-10); 
under a condition that the power transmission lines of the battery comprise the positive power transmission lines of the battery, the N first control switch units comprise a main positive switch unit, a charging positive switch unit, or a first electrical switch unit (port at HV+ connected to pre-charge capacitor, load which is inverter/motor in a vehicle, Figures 7-10); 
under a condition that the power transmission lines of the battery comprise the negative power transmission lines of the battery, the N first control switch units comprise a main negative switch unit, a charging negative switch unit, or a second electrical switch unit (port at HV- connected to pre-charge capacitor, load which is inverter/motor in a vehicle, Figures 7-10); 
wherein an end of the main positive switch unit, a charging negative switch unit, or a second electrical switch unit is connected to a positive electrode of the battery and another end is connected to a positive connecting port of a motor, a positive charging port, or a high-voltage output port (HV+ connected to pre-charge capacitor, load which is inverter/motor in a vehicle, Figures 7-10); 
an end of the main negative switch unit, a charging negative switch unit, or a second electrical switch unit is connected to a negative electrode of the battery and another end is connected to a negative connecting port of the motor, a negative charging port, or the high-voltage output port (HV- connected to pre-charge capacitor, load which is inverter/motor in a vehicle, Figures 7-10).  
Combination of Kwon and Ogawa does not disclose additional switch units in the positive transmission lines and the negative transmission lines to have separate/additional ports as recited. 
Zhang discloses a safety protection circuit (Figure 2), comprising N first control switch units (comprising S1/204, S2/206, S3/208, S4/210, Figure 2) are arranged on power transmission lines of a battery (comprising 216, 218, 220 coupled to battery 124 and load side circuit comprising 229, 231, 228, 226, Figure 2), wherein the power transmission lines of the battery comprise positive power transmission lines of the battery (comprising 216, Figure 2) and/or negative power transmission lines of the battery (comprising 218, 220, Figure 2);
wherein the positive power transmission line comprise at least two control switch units (S1, S2, Figure 2) with a first end connected to the positive electrode of the battery and a second end connected to a port which is connected one or more of loads ();
wherein the negative power transmission lines comprise at least two control switch units (S3, S4, Figure 2) with a first end connected to the negative electrode of the battery (a first end of S3, S4 connected to negative electrode 214 of 124, Figure 2) and a second end connected a first port and a second port respectively (a second end of S3  first port connected to S3 and 232, 231, 228, a second end of S4 connected to 226, Figure 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the combination of Kwon and Ogawa, an additional control switch unit as taught by Zhang and similarly additional  transmission line and control switch unit to have dedicated/separate positive and negative transmission line and separate port connection for different loads such that a failure in one of the transmission lines will not affect the loads connected to the other lines/ports and thus to increase fault tolerance and operational efficiency of the circuit, and provide additional transmission lines and ports in both positive and negative polarity based on the number/types of loads such that each of the loads can be connected to separate ports.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Weng et al. (US 2011/0111268) discloses in Figures 1, 2A, a safety protection circuit for a vehicle comprising control switch units (contactor 1A, 1B, Figure 2A) in both positive and negative transmission lines connected to battery and load (positive and negative line connected to battery 210 and load 260, Figure 2A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/           Examiner, Art Unit 2836, 11/14/2022